I agree with the statement that it was the intent and object of Sections 7 and 47 of Chapter 333 of the Public Acts of 1917 (General Statutes, 1918, §§ 1530, 1565) to promote public safety on the highways of the State, and for that purpose to forbid any person to operate a motor-vehicle on our highways until he shall have obtained a license. Evidently with the intention that this prohibition should be noted and respected, it was further enacted that no recovery should be had in the courts of this State by the owner of a motor-vehicle if it was operated by an unlicensed person in violation of that prohibition. It appears that Olaff, the plaintiff in the original action, was the owner of a motor-vehicle which was being operated by himself, and it is admitted that he was then an unlicensed person. Hence the statute expressly denied his right to recover in his action; he had no right which any court had power to enforce. No conduct of the parties, intentional or unintentional, could enable any court to give to him what the statute has declared he should not have. Nor could the fact that the court was deceived and believed that the plaintiff was a licensed person, and therefore had a right to have a recovery; for, of course, the powers of any court are not what it may believe them to be, however honestly and reasonably, but what the law has given. If any court assume to grant a relief which the law has expressly declared that certain persons should not have, its acts will be illegal and void, and will be so from the beginning, whether the court be ignorant of the statute or of the facts essential to its power to act. We cannot avoid the fact that the plaintiff in the original action is now attempting to enforce a recovery which the law forbade him to have. Can this unqualified prohibition be disregarded now by a court which knows the facts because another court, *Page 541 
whose action is in question, acted in ignorance of them?
I cannot agree with the statement in the opinion of the majority that "nothing has been done which contravened the public policy of the State," and that no public right is concerned. Certainly, it seems to me, it is the policy of the State that its laws should not be evaded or disregarded, even in ignorance and good faith, and the rights of the public are concerned in the enforcement of any law designed and intended to promote the public safety.
I am not disposed to question the conclusion of the trial court that the plaintiff in this action did not exercise reasonable diligence to ascertain the real facts regarding the defendant's want of a license, but it does not follow that the defendant's recovery in the original action is valid and enforceable. I think an injunction to restrain the further execution of the judgment of recovery rendered in the original action should have been granted.